UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1642


ROBERT J. MORGAN,

                     Plaintiff - Appellant,

              v.

BRITTANY WOODS             HOMEOWNER’S           ASSOCIATION,        INC.;   TALIS
MANAGEMENT, LLC,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:18-cv-00291-D)


Submitted: September 24, 2019                               Decided: September 26, 2019


Before WYNN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert J. Morgan, Appellant Pro Se. Philip Alan Collins, BAILEY & DIXON, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert J. Morgan seeks to appeal the district court’s order granting Defendants’

motion for judgment on the pleadings in his civil action. We dismiss the appeal for lack

of jurisdiction because the notice of appeal was not timely filed.

       Parties are accorded thirty days after the entry of the district court’s final judgment

or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on May 14, 2019. The notice

of appeal was filed on June 14, 2019, one day late. See Fed. R. App. P. 26(a)(1). Because

Morgan failed to file a timely notice of appeal or to obtain an extension or reopening of the

appeal period, we dismiss the appeal. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                 DISMISSED




                                              2